           Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 1 of 9




01

02

03

04

05                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
06                                        AT SEATTLE

07 TIFFANY C.,                            )
                                          )                 CASE NO. C20-5322-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                 ORDER RE: SOCIAL SECURITY
10   COMMISSIONER OF SOCIAL               )                 DISABILITY APPEAL
     SECURITY,                            )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         Plaintiff proceeds through counsel in her appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s applications for Disability Insurance Benefits (DIB) and Supplemental

16 Security Income (SSI) after a hearing before an Administrative Law Judge (ALJ). Having

17 considered the ALJ’s decision, the administrative record (AR), and all memoranda of record,

18 this matter is REVERSED and REMANDED for further administrative proceedings.

19                               FACTS AND PROCEDURAL HISTORY

20         Plaintiff was born on XXXX, 1970. 1              She has more than four years of college

21 education but no degree, and previously worked as a technology interface specialist,

22
           1
               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
             Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 2 of 9




01 phlebotomist, cashier, and telemarketer. (AR 445, 667-71, 683.)

02           Plaintiff applied for DIB and SSI in November 2016.         (AR 640-53.)       Those

03 applications were denied and Plaintiff timely requested a hearing. (AR 552-71, 573-80.)

04           In September 2018, ALJ Joanne Dantonio held a hearing, taking testimony from

05 Plaintiff and a vocational expert (VE). (AR 434-87.) On January 20, 2019, the ALJ issued a

06 decision finding Plaintiff not disabled.   (AR 295-309.)    Plaintiff timely appealed.    The

07 Appeals Council denied Plaintiff’s request for review in February 2020 (AR 1-7), making the

08 ALJ’s decision the final decision of the Commissioner. Plaintiff appealed this final decision

09 of the Commissioner to this Court.

10                                       JURISDICTION

11           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

12 405(g).

13                                         DISCUSSION

14           The Commissioner follows a five-step sequential evaluation process for determining

15 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

16 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

17 not engaged in substantial gainful activity since the amended alleged onset date. (AR 297.)

18 At step two, it must be determined whether a claimant suffers from a severe impairment. The

19 ALJ found severe Plaintiff’s lumbar degenerative disc disease, thoracic degenerative disc

20 disease with scoliosis, cervical degenerative disc disease status post anterior cervical

21 discectomy and fusion, fibromyalgia, post-traumatic stress disorder (PTSD), generalized

22 anxiety disorder, major depressive disorder, and panic disorder. (AR 297-98.) Step three



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
            Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 3 of 9




01 asks whether a claimant’s impairments meet or equal a listed impairment. The ALJ found

02 that Plaintiff’s impairments did not meet or equal the criteria of a listed impairment. (AR 298-

03 301.)

04          If a claimant’s impairments do not meet or equal a listing, the Commissioner must

05 assess residual functional capacity (RFC) and determine at step four whether the claimant has

06 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

07 performing light work with additional limitations: she can never climb ladders, ropes, or

08 scaffolds. She can occasionally climb ramps and stairs, stoop, kneel, crouch, and balance.

09 She cannot crawl. She can have no more than occasional exposure to pulmonary irritants or

10 to hazards, such as unprotected heights and dangerous machinery. She can perform simple,

11 routine tasks with short, simple instructions. She should have no more than incidental contact

12 with the public. She can have occasional contact with co-workers that does not require

13 teamwork, and occasional contact with supervisors. She can have no more than occasional

14 changes to work tasks. (AR 301.) With that assessment, the ALJ found Plaintiff unable to

15 perform past relevant work. (AR 307.)

16          If a claimant demonstrates an inability to perform past relevant work, the burden shifts

17 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

18 an adjustment to work that exists in significant levels in the national economy. With the

19 assistance of the VE, the ALJ found Plaintiff capable of transitioning to other representative

20 occupations, such as inspector, hand packager; garment folder; and mailroom clerk. (AR 308-

21 09.)

22          This Court’s review of the ALJ’s decision is limited to whether the decision is in



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
            Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 4 of 9




01 accordance with the law and the findings supported by substantial evidence in the record as a

02 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

03 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

04 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

05 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

06 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

07 F.3d 947, 954 (9th Cir. 2002).

08          Plaintiff argues the ALJ erred in discounting her subjective symptom testimony, and in

09 assessing opinions of examining psychologists.           Plaintiff also contends that evidence

10 submitted to the Appeals Council undermines the ALJ’s decision and requires remand. 2 The

11 Commissioner argues that the ALJ’s decision is supported by substantial evidence and should

12 be affirmed, the Appeals Council evidence notwithstanding.

13                                   Subjective symptom testimony

14          The ALJ discounted Plaintiff’s allegations because (1) her physical conditions were

15 treated conservatively and objective functional testing was largely normal, (2) her mental

16 health treatment notes contain many normal and stable findings, and (3) her physical and

17 mental activities contradict her allegations of disabling physical and mental limitations. (AR

18 302-04.) Plaintiff argues that the ALJ failed to provide clear and convincing reasons, as

19 required in the Ninth Circuit, to discount her allegations of mental limitations. Burrell v.

20 Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

21
            2
             Because, as explained infra, the Court finds that this matter must be remanded on other
22 grounds, the Court need not address whether the Appeals Council evidence provides another basis for
   remand. The ALJ will have the opportunity to consider the updated medical record on remand.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
            Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 5 of 9




01          As an initial matter, the Court notes that Plaintiff does not challenge the ALJ’s

02 findings pertaining to Plaintiff’s physical conditions and allegations of physical limitations.

03 See Dkt. 22 at 16. But Plaintiff challenges the ALJ’s reasoning with respect to physical

04 activities, arguing that those activities do not undermine her alleged mental limitations, which

05 misses the ALJ’s point: the ALJ contrasted certain physical activities with Plaintiff’s physical

06 allegations, and found them to be inconsistent. (AR 303.) Plaintiff has apparently abandoned

07 her allegations of physical limitations in this litigation, but she alleged physical limitations to

08 the ALJ and has not shown that the ALJ erred in finding her physical allegations inconsistent

09 with her physical activities.

10          Plaintiff goes on to challenge the ALJ’s finding that her mental health treatment notes

11 undermine her allegations.       Dkt. 22 at 16.      According to Plaintiff, her therapy notes

12 demonstrate waxing and waning of mental symptoms, with no sustained improvement over

13 time. Id. The Court agrees with this characterization of the mental health treatment notes.

14 (See, e.g., AR 1073-80 (therapist opines that Plaintiff’s depression is worse in June 2018 than

15 it has been for past six months and she needs new treatment goals to reflect her worsening

16 depression), 1088-89 (January 2018: Plaintiff “struggl[ing] to function in the day

17 emotionally”), 1102 (Plaintiff handling her stresses better at the end of June 2018 than she

18 was earlier in the month), 1107 (Plaintiff’s symptoms increased in June 2018 due to

19 homelessness and separation from her mother), 1119 (April 2018: Plaintiff’s “anxiety has

20 been on constant and high”), 1124 (March 2018: Plaintiff has stability in her living situation

21 and is ready for her next phase of recovery), 1126 (March 2018: Plaintiff has high anxiety, but

22 is nonetheless able to take care of herself), 1134 (January 2018: Plaintiff has made progress),



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
            Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 6 of 9




01 1140 (January 2018: “[Plaintiff] has made progress in therapy but it gets covered up by her

02 current stress of court and chronic PTSD. [Plaintiff] needs to spend more time in session

03 dealing with emotional pain healing to sleep.”), 1143 (December 2017: Plaintiff is “making

04 progress in her recovery”), 1158 (October 2017: Plaintiff is “doing well with music to assist

05 her anxiety and self-reassuring talk”), 1175 (July 2017: Plaintiff had been making “significant

06 progress” with treatment until her living situation changed), 1185 (June 2017: Plaintiff’s

07 symptoms have worsened), 1197 (April 2017: Plaintiff has experienced positive response to

08 medication change), 1211 (January 2018: Plaintiff’s “[c]ondition not much changed. Remains

09 anxious and somewhat depressed despite the three meds she takes”), 1224 (May 2017:

10 Plaintiff’s mood is better and she is “doing better” overall).) Although the ALJ isolated

11 findings of Plaintiff’s good/normal insight, judgment, or thought content in the treatment

12 notes (AR 303), the substance of the treatment notes themselves do not suggest that Plaintiff’s

13 symptoms had improved and do not contradict Plaintiff’s allegations of disabling mental

14 limitations. The ALJ erred in ignoring the full context of Plaintiff’s mental health treatment

15 notes.    See, e.g., Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (“Cycles of

16 improvement and debilitating symptoms are a common occurrence, and in such circumstances

17 it is error for an ALJ to pick out a few isolated instances of improvement over a period of

18 months or years and to treat them as a basis for concluding a claimant is capable of

19 working.”).

20          The ALJ also erred in finding that Plaintiff’s mental activities contradicted her alleged

21 mental limitations because most of the activities listed either do not contradict Plaintiff’s

22 allegations or the evidence shows that Plaintiff’s ability to participate in those activities was



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
             Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 7 of 9




01 significantly compromised by her mental health impairments. The ALJ contrasted Plaintiff’s

02 allegation that her mental conditions limit her ability to concentrate, go out in public, and be

03 around others with evidence that she was able to care for her mother, support her daughter

04 through divorce proceedings, drive, use public transportation, manage/consent to her own

05 medical care, take medication, live alone and live with others, understand treatment

06 recommendations, participate in therapy, shop, prepare meals, relieve anxiety through

07 walking and music, maintain family relationships, plan for family events such as weddings,

08 use her phone, advocate for herself, and ask for resources such as housing and a therapy dog.

09 (AR 303.) Some of these activities — such as managing her medical care, taking medication,

10 understanding treatment and participating in therapy, preparing meals, relieving anxiety

11 through walking and music, using her phone, advocating for herself, and asking for resources

12 — do not contradict Plaintiff’s allegations.

13           Furthermore, Plaintiff reported significant difficulty handling many of the other

14 activities, particularly caring for her mother, supporting her daughter through divorce

15 proceedings, maintaining family relationships and planning family events, and going out in

16 public.    (See, e.g., AR 1087 (divorce court proceedings stressful and stalling Plaintiff’s

17 treatment progress), 1118-20 (Plaintiff anxious about her son’s wedding and he is no longer

18 speaking to her), 1129 (Plaintiff reports tension in relationship with her mother), 1135-36

19 (Plaintiff experiences panic in public), 1138 (Plaintiff reports problems in her relationship

20 with her mother), 1149 (same), 1151-52 (same), 1154 (same), 1157-58 (Plaintiff has avoided

21 going out in public alone), 1159 (Plaintiff had panic attack when leaving home to walk to the

22 store), 1166 (Plaintiff crying throughout therapy session due to stress in supporting family



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
             Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 8 of 9




01 member through divorce proceedings), 1180-81 (Plaintiff reported having a disagreement

02 with daughter and now has no access to her granddaughter, and was too upset to participate in

03 a treatment review), 1182-83 (Plaintiff crying and upset about anger at her stepfather and

04 concern about her mother), 1184-85 (Plaintiff’s panic increasing due to conflicts with mother

05 and daughter), 1186-87 (Plaintiff tearful due to conflict with daughter), 1198-99 (Plaintiff

06 describing PTSD triggers from her mother and stepfather), 1221 (Plaintiff describing a falling

07 out with her daughter).) The ALJ’s description of Plaintiff’s activities overstates the extent of

08 her capabilities and does not accurately reflect the entire record. Accordingly, this lien of

09 reasoning is not a convincing reason to discount Plaintiff’s allegations.

10           Because the ALJ failed to provide legally sufficient reasons to discount Plaintiff’s

11 mental allegations, the ALJ must reconsider Plaintiff’s mental allegations on remand and

12 either credit them or provide legally sufficient reasons to discount them. 3

13                                        Medical opinion evidence

14           Plaintiff challenges the ALJ’s assessment of DSHS form opinions completed by

15 Shawn Kenderdine, Ph.D., and Terilee Wingate, Ph.D. (See AR 863-67, 1061-69.) The ALJ

16 summarized these opinions and explained that she gave little weight to them, in part because

17 she found them to be inconsistent with the litany of activities described supra. (AR 306.)

18 Because, as explained supra, the ALJ mischaracterized the record as to Plaintiff’s ability to

19           3
              Although Plaintiff requests a remand for a finding of disability (Dkt. 22 at 17), Plaintiff has
   not shown that this extraordinary remedy is warranted. Because Plaintiff does not challenge the ALJ’s
20 discounting Plaintiff’s allegations of physical limitations, those undisputed findings constitute a
   conflict in the record regarding the extent of Plaintiff’s limitations. See, e.g., Dominguez v. Colvin,
21 808 F.3d 403, 409 (9th Cir. 2015) (“The ALJ’s well-supported credibility concerns raise additional
   factual issues that require resolution.”). Thus, under the circumstances of this case, the Court declines
22 to remand for a finding of disability and instead finds that a remand for further proceedings is
   appropriate. See Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
            Case 3:20-cv-05322-MAT Document 28 Filed 04/06/21 Page 9 of 9




01 engage in some of those activities, and because some of the activities do not pertain to the

02 limitations described by the psychologists, the Court finds that this line of reasoning is not a

03 legitimate basis for discounting the opinions of Drs. Kenderdine and Wingate. On remand,

04 the ALJ shall reconsider those opinions and either credit them or provide legally sufficient

05 reasons to discount them.

06                                         CONCLUSION

07          For the reasons set forth above, this matter is REVERSED and REMANDED for

08 further administrative proceedings.       On remand, the ALJ shall reconsider Plaintiff’s

09 allegations of mental limitations, and the opinions of Drs. Kenderdine and Wingate. The ALJ

10 shall also reconsider any other parts of the decision as necessary, based on the updated

11 medical record.

12          DATED this 6th day of April, 2021.

13

14
                                                         A
                                                         Mary Alice Theiler
                                                         United States Magistrate Judge
15

16

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -9
